Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 1 of 9
Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 2 of 9
Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 3 of 9
Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 4 of 9
Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 5 of 9
Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 6 of 9
Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 7 of 9
Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 8 of 9
Case 20-40957   Doc 5   Filed 02/24/20 Entered 02/24/20 20:47:37   Main Document
                                     Pg 9 of 9
